department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel number info release date uil date cc intl br3 cor-140740-01 this letter is in reply to your letter dated date inquiring about the procedures for requesting a ruling on whether you as a non-resident alien are subject_to u s tax on distributions received from a closed-end bond fund the fund specifically you have inquired whether the tax exemption of sec_871 of the internal_revenue_code the code with respect to dividends_paid by a domestic_corporation meeting the foreign business requirement of sec_861 is applicable to the fund distributions you received while it is the practice of the internal_revenue_service to issue letter rulings to individuals that interpret and apply the tax laws to a taxpayer’s specific set of facts the service generally does not rule on issues that are inherently factual in nature such as whether a corporation has met the foreign business requirement of sec_861 see section dollar_figure of revproc_2001_1 2001_1_irb_1 revproc_2001_1 can be obtained from the irs website at www irs ustreas gov ind_info bullet html although we cannot issue a letter_ruling we offer the following general information for your assistance but also suggest that you contact the fund’s investor relations department for information that may help you determine the appropriate tax treatment of their dividend distributions from the information provided in your letter the distributions you are receiving appear to be from a regulated_investment_company ric within the meaning of sec_851 of the code commonly known as a mutual_fund rics are domestic corporations created by pooling funds of investors to allow them to take advantage of a diversity of investments and professional management for tax purposes a ric generally is not subject_to corporate level tax to the extent it distributes its investment_company_taxable_income and net_capital_gain to its shareholders distributions received by ric shareholders may consist of ordinary dividends capital_gain distributions exempt- interest dividends and nontaxable return_of_capital distributions a ric reports its distributions to its shareholders on form 1099-div cor-140740-01 your letter indicates that you are a nonresident_alien not engaged in a trade_or_business in the united_states whether your distributions are subject_to u s tax will depend on the specific kinds of distributions reported to you on form 1099-div by the fund generally a non-resident alien is subject_to u s income_tax only with respect to u s source income dividends received from a domestic_corporation are generally treated as u s source income under sec_861 of the code accordingly in most cases ordinary dividend distributions paid to a nonresident_alien by a ric will be subject_to u s tax at a withholding rate under sec_1441 or a lower treaty rate if applicable a limited exception exists as referenced in your letter under sec_871 of the code with respect to dividends_paid by a domestic_corporation meeting the foreign_business_requirements of sec_861 in general a domestic_corporation meets the foreign_business_requirements if at least of its gross_income is derived outside the u s and is attributable to the active_conduct_of_a_trade_or_business in a foreign_country while it would be highly unusual for a u s mutual_fund to meet these requirements we suggest that you contact the fund’s investor relations department for information that may help you determine whether sec_871 is applicable with respect to the fund distributions you received see also publication mutual_fund distributions for further general information regarding the tax treatment of mutual_fund distributions publication is available on the irs website at www irs ustreas gov we hope that this general information will prove helpful to you this information_letter is advisory only and has no binding effect on the internal_revenue_service see sec_2 of revproc_2000_1 2000_1_irb_4 sincerely barbara a felker chief branch office of associate chief_counsel international 1a ric may elect under sec_853 of the code to pass through to its shareholders the right to take the foreign_tax_credit or deduction with respect to foreign taxes it paid in which case the shareholders treat as foreign_source_income the amount of such taxes plus the portion of any dividend paid which represents income derived from foreign sources however this special source rule applies only for purposes of the foreign_tax_credit and does not operate to change the u s source of the distribution under sec_861 or for purposes of the withholding provisions see sec_853 of the code
